    Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 1 of 12 Page ID #5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                   BENTON DIVISION


In re Application of:

Telehealth Products Corporation Ltd.,

Applicant.



MEMORANDUM OF LAW IN SUPPORT OF EX PARTE APPLICATION FOR JUDICIAL
  ASSISTANCE IN OBTAINING EVIDENCE FOR USE IN A FOREIGN TRIBUNAL

        Applicant Telehealth Products Corporation Ltd. (“Telehealth”) respectfully applies for

an order under 28 U.S.C. § 1782 to obtain certain limited discovery from Kinsman Enterprises,

Inc. (“Kinsman”), an Illinois corporation, for use in court proceedings in Xiamen, People’s

Republic of China. 1 This limited discovery is vital to Telehealth’s ability to prosecute its

actions pending in China.

        As discussed in detail in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

247-48 (2004), Section 1782 provides for broad federal-court assistance in gathering evidence—

both documents and testimony—for use in foreign tribunals.         In Intel, after noting the

continuing historical trend of expanding statutory support for evidence gathering to assist in

foreign litigation, id., the Supreme Court confirmed and effectuated the broad purposes of

1
  This application may be filed ex parte. See e.g., In re Kleimar N.V v. Benxi Iron & Steel
Am., Ltd., No. 17-CV-01287, 2017 WL 3386115, at *3 (N.D. Ill. Aug. 7, 2017); In re
Application of Bayer Healthcare LLC, No. 14 C 3918, 2014 WL 2801206, at *2 (N.D. Ill.
June 19, 2014); In re IKB Deutsche Industriebank AG, No. 09-CV-7852, 2010 WL 1526070,
at *1 (N.D. Ill. Apr. 8, 2010). See also In re Chevron Corp., No. 1:10-MI-0076-TWT-GGB,
2010 WL 8767265, at *5 (N.D. Ga. Mar. 2, 2010) (Section “1782 ex parte applications are
typically justified by the fact that the parties will be given adequate notice of any discovery
taken pursuant to the request and will then have the opportunity to move to quash the
discovery or to participate in it.”) (citation omitted).


KH605586.DOCX
  Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 2 of 12 Page ID #6




Section 1782. Id. at 264-65 (rejecting any “categorical limitations” on permitted Section 1782

discovery). Because Telehealth satisfies the statutory elements to obtain Section 1782 discovery

and because each Intel factor favors this Court’s exercise of its discretion, Telehealth

respectfully requests that the Court grant the Application.

                                FACTUAL BACKGROUND

       Telehealth is a Hong Kong company that manufactures various medical devices,

including an automatic pill dispenser that helps dementia patients and their caregivers improve

the management of pharmaceutical treatments. (See Decl. of K. Caplan (“Caplan Decl.”) ¶ 3,

attached hereto as Exhibit 1.) The automatic pill dispensers are sold throughout the world and in

the United States. (Id.) In 2014, Telehealth entered into a contract with Xiamen Turnsure

Electronic Technology Co. (“Turnsure”) for engineering design and mass manufacturing of

automatic pill dispensers. (Id. ¶ 4.) Pursuant to the contract, Telehealth shared its proprietary

technology and design with Turnsure, and Turnsure agreed to protect the intellectual property of

Telehealth, and not to circumvent Telehealth with respect to sales of the products to third parties.

(Id.) Notwithstanding the contract and in contravention of Chinese laws protecting business

secrets and prohibiting unfair competition, Turnsure, along with executives of Turnsure, refused

to return the proprietary information of Telehealth and formed a new company, Xiamen Zayata

Technology Inc., that directly competes with Telehealth and manufactures automatic pill

dispensers (“Illegitimate Product”) using Telehealth’s proprietary technology.        (Id.)   These

individuals even applied for patents based on Telehealth’s proprietary technology. (Id.)

       Telehealth initiated litigation on December 12, 2019 and July 9, 2020 in two separate

actions in the Intermediate People’s Court of Xiamen Municipality in the People’s Republic of

China, alleging breach of contract, unfair competition, and infringement of business secrets. (See



KH605586.DOCX                                    2
  Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 3 of 12 Page ID #7




Caplan Decl. Ex. A (Letter of Zhuang Ruiming, Chinese Counsel for Telehealth) (hereinafter

“Ruiming Letter”) and Ex. B (English Translations of Civil Complaints filed by Telehealth in the

Intermediate People’s Court of Xiamen Municipality) (hereinafter “Xiamen Complaints”).) The

defendants in the Xiamen, China litigations are as follows: Xiamen Turnsure Electronic

Technology Co., Xiamen Zayata Technology Inc., Hua Hui (also known as Phillip Hwa and

James Hwa) and Wang Zhiping (collectively, the “Chinese Defendants”).                      (Xiamen

Complaints.)

          Telehealth believes that Kinsman is distributing Illegitimate Product in the United States

on behalf of the Chinese Defendants. (Caplan Decl. ¶ 7.) Telehealth seeks limited discovery

from Kinsman to discover whether this is the case and to what extent it has occurred. Telehealth

attaches a draft subpoena for use if this Court grants its application. (See Ex. 2 hereto.)        In

essence, Telehealth seeks sales records of products similar to its proprietary automatic pill

dispensers, and communications between employees at both companies. The document requests

are narrowly tailored to obtain only information relevant to the pending litigation in China.

          Telehealth seeks the assistance of this Court, which alone has jurisdiction over Kinsman

and the ability to authorize the production of documents necessary to further Telehealth’s

claims.

                                            ANALYSIS

A.        Telehealth’s Application Satisfies the Requirements of Section 1782.

          Discovery for use in a foreign tribunal is authorized under 28 U.S.C. § 1782(a), which

provides, in pertinent part:

          The district court of the district in which a person resides or is found may
          order him to give his testimony or statement or to produce a document or other
          thing for use in a proceeding in a foreign or international tribunal, . . . . The
          order may be made . . . upon the application of any interested person and may


KH605586.DOCX                                     3
  Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 4 of 12 Page ID #8




       direct that the testimony or statement be given, or the document or other thing
       be produced, before a person appointed by the court. . . . To the extent that the
       order does not prescribe otherwise, the testimony or statement shall be taken,
       and the document or other thing produced, in accordance with the Federal Rules of
       Civil Procedure.

28 U.S.C. § 1782(a) (emphasis added). As relevant here, Section 1782 requires that: “(1) the

discovery is sought from a person found in this district, (2) the discovery is for use in a

proceeding before a foreign tribunal, and (3) the applicant is an ‘interested person’ before such

foreign tribunal”).” In re Kleimar N.V v. Benxi Iron & Steel Am., Ltd., No. 17-CV-01287, 2017

WL 3386115, at *3 (N.D. Ill. Aug. 7, 2017). If those elements are met (as they are here), the

district court has jurisdiction and authority to order the discovery requested. In re Application

of Bayer Healthcare LLC, No. 14 C 3918, 2014 WL 2801206, at *2 (N.D. Ill. June 19, 2014).

       1.       Kinsman is found in this District.

        A United States District Court may compel discovery from a person or entity that

“resides” or “is found” in that district. 28 U.S.C. § 1782(a). This Application seeks discovery

from Kinsman. Kinsman is registered as an Illinois corporation and is found in this District

conducting business from its principal office at 10804 Mark Twain Road West Frankfort,

Illinois 62896. Telehealth has thus satisfied the first element.

       2.       The evidence is for use in a proceeding before a foreign tribunal.

        As discussed above, Telehealth is presently litigating a theft of trade secrets and breach

of contracts action against the Chinese Defendants in Xiamen, China. Telehealth believes that

the Chinese Defendants are distributing Illegitimate Product that infringes upon Telehealth’s

intellectual and contractual property rights through Kinsman to the United States market.

        The civil law courts of the Xiamen, China, which are traditional judicial bodies, easily

qualify as foreign tribunals under Section 1782. In re Ex Parte Application of TPK Touch Sols.



KH605586.DOCX                                     4
  Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 5 of 12 Page ID #9




(Xiamen) Inc., No. 16-MC-80193-DMR, 2016 WL 6804600, at *2 (N.D. Cal. Nov. 17, 2016)

(holding “actions before the People’s Courts in China constitute foreign tribunals for purposes

of Section 1782.”). Indeed, the United States Supreme Court has stressed the breadth of the

word “tribunal” in Section 1782. See Intel, 542 U.S. at 248-49; In re Consorcio Ecuatoriano de

Telecomunicaciones S.A., 685 F.3d at 995.

        For this Court to grant its Application, Telehealth need not prove that the evidence it

seeks will ultimately be admissible, In re Application of Imanagement Servs., No. Misc. 05-89,

2005 WL 1959702, at *2, 5 n.4 (E.D.N.Y. Aug. 16, 2005)—just like American litigants do not

need to demonstrate the ultimate admissibility of evidence before conducting discovery, see

Federal Rule of Civil Procedure 26(b)(1). This Court need not and should not weigh the

ultimate admissibility of this evidence because the Chinese court, which can always choose to

exclude the evidence should it deem the fruit of this discovery request “unwanted,” is in a better

position than this Court to make that determination. In re Application of Imanagement Servs.,

2005 WL 1959702, at *5. Telehealth has thus satisfied the second statutory element.

       3.       Telehealth is an “interested person” under the statute.

        Telehealth is an “interested person” under 28 U.S.C. § 1782(a) because it is a party to

the foreign litigation for which it seeks discovery. See Intel, 542 U.S. at 256 (holding that

“litigants are included among, and may be the most common example of, the 'interested

person[s]’ who may invoke § 1782” but that the scope of interested persons is even broader).

Because Telehealth is an “interested person” under Section 1782, this court does not need a

foreign letter rogatory to grant this Application. 28 U.S.C. § 1782(a) (“The order may be made

pursuant to a letter rogatory issued, or request made, by a foreign or international tribunal or

upon the application of any interested person.”) (emphasis added).



KH605586.DOCX                                   5
 Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 6 of 12 Page ID #10




B.     Each element of the Supreme Court’s Intel test weighs in favor of granting this
       Application.

       Telehealth’s Application not only satisfies each of Section 1782(a)’s statutory

requirements, but each of the discretionary factors identified in the Supreme Court’s Intel

decision also firmly support granting this Application. See Intel, 542 U.S. at 264-66. The

discretionary factors are:

       (1) whether the person from whom discovery is sought is a participant in the
       foreign case; (2) the nature and character of the foreign proceeding, and
       whether the foreign court is receptive to judicial assistance from the United
       States; (3) whether the discovery request is an attempt to avoid foreign
       evidence-gathering restrictions; and (4) whether the discovery request is
       unduly intrusive or burdensome.

London v. Does 1-4, 279 Fed. App’x 513, 515 (9th Cir. 2008) (quoting Intel, 542 U.S. at 264-66);

see also In re Kleimar N.V v. Benxi Iron & Steel Am., Ltd., No. 17-CV-01287, 2017 WL

3386115, at *3 (N.D. Ill. Aug. 7, 2017).

       1.       Kinsman is not a participant in the foreign proceeding.

       The first Intel factor is whether the person from whom discovery is sought is a

participant in the foreign action.     See 542 U.S. at 264. When the person from whom

discovery is sought is a party to the foreign proceedings, “the need for § 1782(a) aid

generally is not as apparent as it ordinarily is when evidence is sought from a non-

participant in the matter arising abroad” because the foreign tribunal would, presumably,

have the power to command the production of evidence from parties appearing before it. Id.

       Kinsman is not a party to the Chinese proceedings. See Ruiming Letter. Unlike the

discovery target in Andover Healthcare, Inc. v. 3M Co., 817 F.3d 621, 623 (8th Cir. 2016),

the foreign court does not have the power over a U.S. entity such as Kinsman and cannot


KH605586.DOCX                                   6
 Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 7 of 12 Page ID #11




compel it to produce evidence. See Ruiming Letter. Thus, the first Intel factor weighs in

favor of granting this Application.

        2.      The Intermediate People’s Court of Xiamen Municipality and the laws of the
                People’s Republic of China are not hostile to the relief that Telehealth seeks.

        The second Intel factor states that “a court presented with a § 1782(a) request may take

into account the nature of the foreign tribunal, the character of the proceedings underway

abroad, and the receptivity of the foreign government or the court or agency abroad to U.S.

federal-court judicial assistance.” Intel, 542 U.S. at 264. Naturally, where discovery pursuant

to Section 1782 will produce information that is relevant to the foreign dispute, as here, it is

more likely that the foreign court would be “receptive” to such evidence. See In re Servicio Pan

Americano de Protection, 354 F. Supp. 2d 269, 274 (S.D.N.Y. 2004) (granting discovery

request under Section 1782 based in part upon the court’s finding that “the discovery Pan

Americano is seeking would be readily available and relevant to the [foreign] litigation”).

Indeed, because Section 1782 discovery provides the foreign tribunal with additional discovery

that it can permit or reject, the grant of a Section 1782 application can only help a foreign

tribunal.

        Discovery in the federal court system is far broader than in most (maybe all)
        foreign countries, and it may seem odd that Congress would have wanted
        foreign litigants to be able to take advantage of our generous discovery
        provisions. The stated reason was by setting an example to encourage foreign
        countries to enlarge discovery rights in their own legal systems . . . . That
        might benefit U.S. litigants in those countries. And since the foreign court
        could always exclude the fruits of U.S. discovery, it seemed that allowing such
        discovery could only help, and not hurt, the foreign tribunal.

See Heraeus Kulzer, GmbH v. Biomet, Inc., 633 F.3d 591, 594 (7th Cir. 2011) (Posner, J.). Nor

even does a perception (absent here) that the foreign court does




KH605586.DOCX                                   7
 Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 8 of 12 Page ID #12




not “need or want” the requested discovery require the denial of an Application. See In re

Chevron Corp., 709 F. Supp. 2d 283, 292 n.51 (S.D.N.Y. 2010) (noting that the European

Commission involved in the seminal Intel case did not “need or want” U.S. federal court

assistance).

       Here, no Chinese laws outlaw the collection of evidence with the assistance of a foreign

country. See Ruiming Letter. Moreover, nothing suggests that the Chinese court and laws

would be unreceptive to the taking or consideration of evidence obtained in the United States.

In re Ex Parte Application of TPK Touch Sols. (Xiamen) Inc., No. 16-MC-80193-DMR, 2016

WL 6804600, at *3 (N.D. Cal. Nov. 17, 2016) (granting 1782 discovery where “there is also no

evidence suggesting that either the People’s Court or the Chinese Patent Office would ‘be

unreceptive’ to the discovery TPK seeks.”).

        The information sought by Telehealth is necessary to the prosecution of its causes of

action before the Chinese courts and is not otherwise available.        Chinese courts have no

authority to compel Kinsman to respond to produce documents because it resides outside the

jurisdiction of those tribunals. See Ruiming Letter. Therefore, Telehealth relies on this 1782

application as the only mechanism to obtain discovery from Kinsman, who resides and does

business in this district and over which this Court has jurisdiction. See, e.g., London, 279 Fed.

App’x at 515 (holding that second Intel factor was met where the evidence sought was critical,

including because it was needed to defend against allegations of fabrication).

       Absent “authoritative proof” through declarations by China’s executive, legislature, or

judiciary “specifically address[ing] the use of evidence gathered under foreign procedures,”

United States courts should defer to the equitable and efficacious Section 1782 discovery

procedure enacted to benefit foreign litigants and tribunals. See Euromepa S.A. v. R. Esmerian,



KH605586.DOCX                                   8
 Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 9 of 12 Page ID #13




Inc., 51 F.3d 1095, 1100 (2d Cir. 1995) (emphasis added); In re Application of Imanagement

Servs., Ltd., 2005 WL 1959702, at *3. Moreover, district courts across the United States have

previously granted a Section 1782(a) application for use in a Chinese forum on many occasions.

See, e.g., HRC-Hainan Holding Co., LLC v. Yihan Hu, No. 19-MC-80277-TSH, 2020 WL

906719, at *15 (N.D. Cal. Feb. 25, 2020); In re Ex Parte Application of TPK Touch Sols.

(Xiamen) Inc., No. 16-MC-80193-DMR, 2016 WL 6804600, at *4 (N.D. Cal. Nov. 17, 2016);

Ex parte Application of Am. Petroleum Inst. for Order to Obtain Discovery for Use in Foreign

Proceedings, No. C 11-80008 JF PSG, 2011 WL 10621207, at *3 (N.D. Cal. Apr. 7, 2011); In

re Application of Carsten Rehder Schiffsmakler Und Reederei Gmbh & Co., No. 6:08MC108-

ORL-35DAB, 2008 WL 4642378, at *2 (M.D. Fla. Oct. 17, 2008).

        Last, because the requested discovery is narrowly tailored and will aid, and in no way

hinder, the Chinese court’s adjudication of Telehealth’s claims, the Chinese court will be

“receptive” to the requested discovery. See Intel, 542 U.S. at 265 (noting that Section 1782

relief should be granted where the requested discovery would be of assistance in the foreign

proceeding). This factor therefore also weighs in favor of granting this Application.

       3.       Telehealth has not filed its Application to circumvent any Chinese
                law, rule, or ruling.

       Telehealth has not filed this Application for an improper purpose or to circumvent any

law, rule, or ruling by any Chinese court about the evidence at issue. See Ruiming Letter.

Rather, Telehealth seeks information that is directly relevant to the protection of its business

secrets and financial assets, which are the subject of the legal proceedings in Xiamen, China.

Without Section 1782 relief, Telehealth will have no avenue to obtain information possessed by




KH605586.DOCX                                   9
Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 10 of 12 Page ID #14




the Southern District of Illinois resident about its assistance and interaction with the Chinese

Defendants.

          The discovery sought would not be contrary to any Chinese law, rule or ruling and is not

an attempt to circumvent any restrictions on proof gathering under Chinese law. See Ruiming

Letter.     Numerous courts have found that Section 1782 discovery would not circumvent

discovery in Chinese courts. HRC-Hainan Holding Co., LLC v. Yihan Hu, No. 19-MC-80277-

TSH, 2020 WL 906719, at *10 (N.D. Cal. Feb. 25, 2020); In re Ex Parte Application of TPK

Touch Sols. (Xiamen) Inc., 2016 WL 6804600, at *3 (N.D. Cal. Nov. 17, 2016) (“TPK asserts

that there are no Chinese restrictions or policies that would prohibit seeking discovery of

documents requested by the subpoena, and the discovery sought is consistent with the type of

discovery available in the Chinese proceedings”); Ex parte Application of Am. Petroleum Inst.

for Order to Obtain Discovery for Use in Foreign Proceedings, 2011 WL 10621207, at *2 (N.D.

Cal. Apr. 7, 2011) (“API represents that no such restrictions or policies exist and the requested

discovery is consistent with the type of discovery available in the Chinese proceedings.

Accordingly, this factor weighs in API’s favor.”).

          This factor therefore also weighs in favor of granting this Application.

          4.     The Application and discovery requests are narrowly tailored, not
                 overly intrusive or burdensome, and are subject to the Court’s review.

          Section 1782 provides that the district court may grant discovery in accordance with the

Federal Rules of Civil Procedure, which in turn permit parties to obtain discovery regarding any

nonprivileged matter that is relevant. Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir.

KH605586.DOCX                                     10
Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 11 of 12 Page ID #15




1992) (“Rule 26(b) of the Federal Rules of Civil Procedure is widely recognized as a discovery

rule which is liberal in scope and interpretation, extending to those matters which are relevant

and reasonably calculated to lead to the discovery of admissible evidence.”). As discussed

above, although this broad mandate would authorize discovery well beyond what Telehealth is

presently seeking, Telehealth has narrowly tailored its proposed discovery requests to confirm

that Kinsman is distributing the Illegitimate Products of the Chinese Defendants.

                                  RELIEF REQUESTED

        For the foregoing reasons, Telehealth respectfully requests that the Court grant its

Application and enter an Order (1) authorizing Telehealth to issue a subpoena directing

Kinsman to produce the documents within 30 days of service of the subpoena upon them, and

(2) for such other and further relief as the Court deems just and proper. A Proposed Order is

attached hereto as Exhibit 3.

        Respectfully submitted this 24th day of August, 2020.

                                             /s/ Janaki Nair
                                             Janaki Nair
                                             Illinois Bar No. 6278112
                                             ELIAS, MEGINNES & SEGHETTI, P.C.
                                             416 Main Street, Suite 1400
                                             Peoria, Illinois 61602-1611
                                             Telephone: (309) 637-6000
                                             Facsimile: (309) 637-8514
                                             jnair@emrslaw.com

                                             Kana A. Caplan*
                                             Georgia Bar No. 621805
                                             Christopher E. Adams*
                                             Georgia Bar No. 789600
                                             KREVOLIN AND HORST, LLC
                                             One Atlantic Center
                                             1201 W. Peachtree Street, NW, Suite 3250
                                             Atlanta, GA 30309
                                             Telephone: (404) 888-9700
                                             Facsimile: (404) 888-9577

KH605586.DOCX                                  11
Case 4:20-mc-00004-SMY Document 3 Filed 08/24/20 Page 12 of 12 Page ID #16




                                 caplan@khlawfirm.com
                                 adams@khlawfirm.com

                                 Attorneys for Applicant Telehealth Products
                                 Corporation Ltd.

                                 *Pro Hac Vice Applications Forthcoming




KH605586.DOCX                      12
